MEMORANDUM DECISION
                                                           Dec 30 2015, 6:29 am
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Erik H. Carter                                           Amy O. Carson
Carter Legal Services LLC                                Ashley Balicki
Noblesville, Indiana                                     Mitchell Law Group
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In Re Paternity of E.R.B.                                December 30, 2015
Michael Bruzzese                                         Court of Appeals Case No.
                                                         49A02-1503-JP-150
Appellant-Respondent,
                                                         Appeal from the Marion County
        v.                                               Circuit Court Paternity Division
                                                         The Honorable Sheryl L. Lynch,
Rachel Kensinger,                                        Judge
                                                         The Honorable Tiffany U. Vivo,
Appellee-Peitioner.                                      Magistrate
                                                         Trial Court Cause No.
                                                         49C01-1201-JP-751



Bradford, Judge.



                                    Case Summary

Court of Appeals of Indiana | Memorandum Decision 49A02-1503-JP-150 | December 30, 2015   Page 1 of 18
[1]   Appellant-Respondent Michael Bruzzese (“Father”) and Appellee-Petitioner

      Rachel Kensinger (“Mother”) are the parents of seven-year-old E.B. The

      parties separated when E.B. was approximately two years old and have shared

      joint legal and physical custody of E.B. since that time. The instant litigation

      began after the parties could not agree on where E.B. would attend kindergarten

      in the fall of 2014, and how the parenting schedule should be adjusted to

      account for her attending school. Ultimately, the trial court ordered that E.B.

      attend school in Fishers, Indiana, near Mother’s residence. The trial court also

      granted Mother primary physical custody and adjusted the parenting schedule

      such that every two weeks E.B. would spend eight days with Mother and six

      days with Father. Father appeals arguing that E.B. becoming school-age was

      not a substantial change in circumstances sufficient to justify a modification of

      custody. We affirm the trial court’s decision.



                            Facts and Procedural History
[2]   Father and Mother are the parents of E.B., who was born on December 9,

      2008. Sometime in the following three years, Mother and Father separated.

      The parties lived approximately 34 minutes from one another with Mother

      living in Hamilton County and Father in Marion County. On July 31, 2012,

      the parties filed an agreed decree of paternity which, among other things,

      acknowledged that Bruzzese was E.B.’s father, established joint legal and

      physical custody of E.B., outlined an approximately equal (50/50) parenting

      time schedule, and maintained that neither parent would pay child support to


      Court of Appeals of Indiana | Memorandum Decision 49A02-1503-JP-150 | December 30, 2015   Page 2 of 18
      the other. The decree also provides that when E.B. reaches school age, the

      parties will agree on a kindergarten program which is in E.B.’s best interest and

      that they would attend mediation if they were unable to agree on a kindergarten

      program. E.B. began kindergarten in the fall of 2014.


[3]   On February 18, 2014, Mother filed a motion for modification of custody,

      parenting time, and child support. In the motion, Mother claimed that the

      parties could not agree on a school, that it was in the child’s best interest to

      attend school in Hamilton County, and requested primary physical custody of

      E.B. during the school year. On March 10, 2014, Father filed a motion for

      court ordered custody and parenting time evaluation. On May 20, 2014,

      Mother filed a petition for temporary physical custody and request for

      emergency hearing to address the issue of where the child should attend

      kindergarten. On July 9, 2014, the trial court held a hearing on Mother’s

      petition for temporary physical custody to determine where the child would

      begin school in the fall. On July 17, 2014, the trial court entered an order on

      temporary custody in which it found that it was in the child’s best interest to

      begin the 2014 school year at New Britton Elementary which is located in

      Hamilton County near Mother’s residence. The trial court also found that the

      child beginning school was a substantial change in circumstances which may

      require a modification of parenting time but declined to enter an order on

      temporary modification of physical custody as the matter was scheduled for

      final hearing on August 14, 2014.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1503-JP-150 | December 30, 2015   Page 3 of 18
[4]   The final hearing to determine parenting time and child support was

      rescheduled and took place on January 21, 2015. Prior to the hearing, the

      parties entered into an agreed stipulation in which they agreed that E.B. “shall

      continue to attend school at New Britton Elementary in Fishers, Indiana, and

      thereafter Hamilton Southeastern Schools until further order of the court or

      graduation, whichever should first occur.” Appellant’s App. p. 60. On March

      3, 2015, the trial court issued its final order which found, in relevant part, as

      follows:

              5.     The parties followed the parenting time schedule pursuant
              to their 2012 Agreed Entry except that the child spent overnight
              with Mother every Monday. The schedule later changed as a
              result of changes in childcare. Father quit his job as a bartender
              which enabled him to care for the child and have additional
              parenting time with the child on Thursdays, Fridays and
              Saturdays. Mother made a request to Father to share the
              opportunity for additional parenting time and Father agreed to
              alternate Thursday overnights with Mother. Father refused to
              share Fridays and Saturday nights with Mother because of
              concerns that the child was being alternated too frequently
              already between the parties’ households. As of the final hearing,
              the child was being exchanged between the parties several times
              during the week pursuant to the following schedule:
              Sunday                    Mother
              Monday                    Parties Alternate
              Tuesday                   Father
              Wednesday                 Mother
              Thursday                  Parties Alternate
              Friday                    Father
              Saturday                  Father

              6.    Both parties are married. Father lives in the Southside of
              Indianapolis. Mother lives in the Northside of Indianapolis. The

      Court of Appeals of Indiana | Memorandum Decision 49A02-1503-JP-150 | December 30, 2015   Page 4 of 18
        drive time between the parties’ communities range from 25 to 35
        minutes without rush hour traffic up to 45 minutes or more
        depending on the traffic and weather.
        7.     Father is not employed. He is a full-time law student at IU
        McKinney School of Law. Father has not sought employment
        while at law school. Father’s [sic] receives financial support from
        his wife and she pays most of Father’s expenses. Father filed his
        Verified Financial Declaration Form on July 3, 2014 to which no
        changes have occurred as of the final hearing. Father derives
        $357.00 per week from his Student Loan Grad Plus. Father’s
        weekly household expenses are $1,064.65.
        8.     Father’s school schedule changes every semester. Father
        has classes on Mondays and Wednesdays from 8:30 a.m. until
        3:45 p.m. Father is able to leave school on Mondays at 3:15 p.m.
        Father also has classes on Tuesdays from 10:40 a.m. until 4:15
        p.m. and on Thursdays from 2:15 p.m. until 4:15 p.m.
        9.     Father’s family lives in Ohio. Father does not know where
        he will be employed after he graduates law school. Father does
        not believe he is able to make any decisions regarding relocation
        until he secures employment following graduation. Father does
        not intend to stay in the Southside of Indianapolis and he hopes
        to relocate to the Northside of Indianapolis.
        10. Father’s wife (Step-Mother) works as a hairdresser in
        Carmel. Step-Mother works Monday through Saturday. Step-
        Mother has a fairly flexible schedule. She is able to make changes
        to her schedule with adequate notice. Because of the flexibility in
        her schedule, Step-Mother is able to provide transportation for
        the child including to and from school; Step-Mother has provided
        transportation for the child when Father is unavailable. Father
        also transports the child to school when he is able. Father and
        Step-Mother have ensured that the child arrives at school on
        time. School begins at 8:50 a.m. and ends at 3:35 p.m. Step-
        Mother and the child have a good relationship.
        11. Mother is employed at Sahm’s in Fishers where she has
        worked for 5 years. She is married to a co-owner of the

Court of Appeals of Indiana | Memorandum Decision 49A02-1503-JP-150 | December 30, 2015   Page 5 of 18
        establishment. Mother’s work schedule is flexible. Mother is able
        to create her own schedule thus allowing her to be available for
        the child for after school transportation, care and extracurricular
        activities. Mother is able to provide transportation for the child
        when Father and/or Step-Mother are unavailable. New Britton is
        very close [to] Mother’s home. Mother volunteers at the child’s
        school and eats lunch with the child at school. The child is doing
        well at New Britton and has made friends. The child has
        participated in social events, and attended birthday parties and
        sleepovers with friends she has made.
        12. Mother filed her Verified Financial Declaration Form on
        January 19, 2015 and noted her income at $579.00 per week. The
        cost of medical insurance: for [E.B.] is $25.00 per week.
        13. Mother has lived in Fishers, Indiana for almost her entire
        life. Mother’s entire family resides in the north side of
        Indianapolis. Mother has a 7 month old baby with her husband.
        The child enjoys spending time with the baby. Mother and her
        husband have no intention of relocating from Fishers. Step-
        Father and the child have a good relationship.
        14. Mother has always had the child for parenting time on
        Sundays at 11:00 a.m. Mother and child attend a church service
        on Sundays at 11:45 a.m. Mother and the child have established
        a close relationship with their church community. The child
        attends Sunday school at the church and she has formed close
        relationships with other children in the church. The parties agree
        that the child enjoys attending church and that the child looks
        forward to going to church. Father does not attend church nor
        does he have any intentions of taking the child to church. Father
        is in agreement that the child should continue to attend church
        with Mother.
        l5.    The parties have generally been able to agree on issues
        relating to [E.B.]. The child’s doctor is in the Southside of
        Indianapolis and was selected by agreement when the family
        resided in the Southside. The parties communicate by phone and
        text messaging. The parties’ communications have been cordial.

Court of Appeals of Indiana | Memorandum Decision 49A02-1503-JP-150 | December 30, 2015   Page 6 of 18
        16. Contradicting testimony was presented regarding the
        parties’ willingness to accommodate one another regarding
        parenting time issues and regarding enrolling the child in certain
        activities. Father allowed the child to participate in summer
        camp in 2014 from Mother’s home even though it conflicted with
        his parenting time.
        17. Dr. Krupsaw conducted an evaluation and submitted his
        report to the Court on August 4, 2014. Dr. Krupsaw’s evaluation
        occurred between early May, 2014 and early July, 2014. The
        child was not yet attending school when the evaluation was
        conducted, Dr. Krupsaw did not conduct additional inquiry into
        the status of the parties and the child after the child began
        attending Kindergarten.
        18. Dr. Krupsaw testified at the final hearing; Dr. Krupsaw
        did not find that the distance between the parties’ residences and
        the travel associated with parenting time had adverse effects on
        the child and concluded that the child has adapted well to her
        schedule. Dr. Krupsaw maintained, however, that the effects on
        the child as she gets older may change as it relates to her
        schooling, her access to friends and her activities. Dr. Krupsaw
        also acknowledged that the current parenting time schedule
        involved too many “back and forths.” Dr. Krupsaw concluded
        that parenting time should be divided equally or close to being
        equal such that the child would enjoy substantial quality time
        with her parents and not be subjected to lengthy separations from
        either of them.
        19. The parties do not currently have a child support order due
        to their equal parenting time arrangement. The parties equally
        share the cost of the child’s controlled expenses, uninsured
        medical expenses and extracurricular activities.
        20. Mother has requested the Court enforce the parties’
        Agreed Decree of Paternity relating to Saturday parenting time.
        The Court finds that neither party was ordered to have Saturday
        parenting time and that due to changes in circumstances the
        parties modified then agreed upon parenting time schedule

Court of Appeals of Indiana | Memorandum Decision 49A02-1503-JP-150 | December 30, 2015   Page 7 of 18
        without seeking an order modifying parenting time with the
        Court. While Mother does not agree to Father having all
        Saturdays for parenting time and her repeated requests that
        Saturdays be alternated between the parties has been denied by
        Father, this Court cannot enforce something that has not been
        made an order.
        21. Pursuant to I.C. 31-17-2-21 a court may not modify a child
        custody order unless: (1) the modification is in the best interests
        of the child; and (2) there is a substantial change in one (1) or
        more of the factors that the court may consider under section 8
        and, if applicable, section 8.5.
        22. Pursuant to I.C. 31-17-2-8, the factors relevant to a
        custody determination are: 1) the age and sex of the child; 2) the
        wishes of the child’s parent or parents; 3) the wishes of the child,
        with more consideration given to the child’s wishes if the child is
        at least 14 years of age; 4) the interaction and interrelationship of
        the child with the child’s parent or parents, the child’s sibling;
        and any other person who may significantly affect the child’s best
        interest; 5) the child’s adjustment to the child’s home, school,
        and community; 6) the mental and physical health of all
        individuals involved; 7) evidence of a pattern of domestic or
        family violence by either parent; and 8) evidence that the child
        has been cared for by a de facto custodian.
        23. The Court finds that it is in the child’s best interest that
        custody be modified as there has been a substantial change in
        circumstances in the relevant custody factors. Specifically, the
        child is now 6 years old and is attending school. At the time the
        parties entered into their agreement regarding custody, the child
        was 3 years old and not attending school. The Court finds that
        the child’s needs have changed and her needs will continue to
        change as she ages. In addition to attending school in Mother’s
        school district, the child is involved in activities in Mother’s
        community; the child has developed friendships at school and at
        church; the child’s religious training is occurring in Mother’s
        community; Mother is actively involved in the child’s school;
        Mother has a flexible schedule that allows her to be available for
Court of Appeals of Indiana | Memorandum Decision 49A02-1503-JP-150 | December 30, 2015   Page 8 of 18
        the child; Mother’s residence is located near the child’s school;
        the majority of the child’s family lives within the general area
        where Mother resides; the child has a good relationship with
        Step-Father and the child has a half-sister with whom she enjoys
        spending time in Mother’s home.
        24. The Court finds that Mother is invested in remaining in
        her current residential area in that Mother has resided in Fishers,
        Indiana for most of her life; Mother’s family lives within the
        general vicinity of the north side; and Mother is married to the
        co-owner of Sahm’s Restaurant in Fishers. Therefore, Mother is
        able to provide the child with predictability as the child becomes
        increasingly engaged academically and socially.
        25. The Court finds that both parties love their child very
        much and that they are married to individuals who are bonded
        with the child and who have assisted in the care of the child. The
        Court further finds that while the parties may have had
        occasional disagreements, they have, over the years, been able to
        communicate effectively about the child and make decisions
        regarding what is in her best interest.
        26. The Court finds that the child is accustomed to being in
        the care of her parents and while she enjoys long drives to and
        from both of her homes, the current parenting time schedule,
        which not only requires the child to commute anywhere from 25-
        45 minutes or more but involves several exchanges during the
        week, is fragmented and disruptive. Furthermore, the Court finds
        that the current parenting time schedule is prohibitive on the
        child as the child becomes more involved at school and in her
        community and the demands on her increases.
        27. The Court acknowledges that while Dr. Krupsaw has
        recommended that parenting time be allocated equally or close to
        equal in his report, the Court determines that Dr. Krupsaw’s
        conclusion is based upon an evaluation he conducted prior to the
        child attending school and does not take into account how the
        parties’ joint physical custodial arrangement and their parenting
        time schedule has been affecting the child since she began

Court of Appeals of Indiana | Memorandum Decision 49A02-1503-JP-150 | December 30, 2015   Page 9 of 18
        attending school. Nevertheless, the Court takes into account Dr.
        Krupsaw’s assessment that it is likely that the effects on the child
        as she gets older may change as it relates to her schooling, her
        access to friends, and her activities. The Court also considers Dr.
        Krupsaw’s assessment that it may be advantageous that the child
        spend more time in Mother’s care since the child is attending
        school in Mother’s residential district. The Court concludes that
        it is in the child’s best interest that parenting time be modified.
        IT IS THEREFORE ORDERED, ADJUDGED AND DECREED THAT:
        1.     Mother shall have primary physical custody of [E.B.]. The
        parties shall share joint legal custody of the child.
        2.     Father shall have parenting time as follows: every
        Wednesday for an overnight; every Thursday for an overnight;
        and every other weekend from Friday until Sunday. All holiday,
        break and special occasion parenting time shall be pursuant to
        the Indiana Parenting Time Guidelines.
        3.     Father shall pick-up the child at the end of the school day
        on Wednesdays to begin his parenting time and Father shall
        transport the child to school every Thursday morning. Father
        shall also pick-up the child at the end of the school day on
        Thursdays and Father shall transport the child to school every
        Friday morning at the conclusion of parenting time. During his
        weekend parenting time, Father shall pick-up the child at the end
        of the school day on Friday and Mother shall pick-up the child
        from Father at 11:00 a.m. on Sunday.
        4.    Father shall be entitled to make-up any regularly
        scheduled patenting time that he misses as a result of a
        scheduling conflict.
        5.     The parties shall have the opportunity for additional
        parenting time with the child in the event it becomes necessary
        that the child be cared for by a third party other than the parties
        or a member of their household (someone living in the parties’
        home who is related to the child by blood, marriage or adoption)
        for 4 hours or more. The party needing the care shall, within 24
        hours of the need, offer and provide notice to the other party of
Court of Appeals of Indiana | Memorandum Decision 49A02-1503-JP-150 | December 30, 2015   Page 10 of 18
        the opportunity for additional parenting time. The opportunity
        for additional parenting time is optional to either party
        depending on their availability.
        6.    Pursuant to the attached Child Support Obligation
        Worksheet (CSOW), Father shall pay Mother child support of
        $29.00 per week. The Court hereby waives payment of said
        support as a result of the cost associated with Father having to
        provide transportation for the child to and from school and for
        parenting time.
        7.     Father shall continue to provide health insurance coverage
        for the child at a reasonable cost when said coverage is available.
        Father shall provide Mother with a current insurance card as
        evidence of the child’s insurance coverage. The Six Percent Rule
        shall apply regarding payment of the child’s uninsured medical
        expenses with Mother paying the first $500.00 of the same and
        Father paying 50% and Mother paying 50% thereafter.
        8.     By agreement, the child shall remain in school at New
        Britton Elementary School in Fishers, Indiana.
        9.     The parties may agree to up to 2 extracurricular activities
        for the child per year. Neither party shall unreasonably withhold
        his/her consent to the child’s participation in a proposed activity.
        The parties shall equally share in the cost of the agreed upon
        activity. Absent an agreement, the party desiring to sign up the
        child in an activity shall bear 100% of the cost.
        10. The parties shall alternate claiming the child as an
        exemption in their State and Federal income taxes with Mother
        claiming the child on all even tax years and Father claiming the
        child on all odd tax years.
        11. The parties shall abide by the Indiana Relocation Statute
        regarding all residential moves.
        12. By agreement, Ryan Cassman is appointed Level II
        parenting time coordinator. See Agreed Stipulation as to Issues
        Before the Court.



Court of Appeals of Indiana | Memorandum Decision 49A02-1503-JP-150 | December 30, 2015   Page 11 of 18
              13. Mother’s request to enforce the parties’ Agreed Decree of
              Paternity is denied. Mother’s request for payment of her
              attorney’s fees relating to said request is denied.
      Appellant’s App. p. 9-17.


                                 Discussion and Decision
[5]   On appeal, Father raises several contentions of error which we consolidate and

      restate as follows: whether it was appropriate for the trial court to consider the

      child becoming school age as a substantial change in circumstances sufficient to

      support an order modifying custody.


                                        Standard of Review
[6]   The party seeking modification of custody bears the burden of demonstrating

      that the existing arrangement is no longer in the child’s best interest and that

      there has been a substantial change in one or more of the enumerated statutory

      factors. Bailey v. Bailey, 7 N.E.3d 340, 343 (Ind. Ct. App. 2014). “We review

      custody modifications for an abuse of discretion and must grant latitude and

      deference to trial courts in family law matters.” Id. “An abuse of discretion

      occurs where the decision is clearly against the logic and effect of the facts and

      circumstances before the court.” Bryant v. Bryant, 693 N.E.2d 976, 977 (Ind. Ct.

      App. 1998), trans. denied.


[7]   The trial court sua sponte issued findings of fact and conclusions of law pursuant

      to Indiana Trial Rule 52(A).




      Court of Appeals of Indiana | Memorandum Decision 49A02-1503-JP-150 | December 30, 2015   Page 12 of 18
              When reviewing specific findings of fact and conclusions thereon
              under Indiana Trial Rule 52(A), this court may not affirm the
              judgment on any legal basis. Rather, we must determine whether
              the trial court’s findings are sufficient to support the judgment.
              Vanderburgh County Board of Comm’rs v. Rittenhouse, 575 N.E.2d
              663, 665 (Ind. Ct. App. 1991), trans. denied. In reviewing the
              judgment, we must first determine whether the evidence supports
              the findings and, second, whether the findings support the
              judgment. Id. The judgment will be reversed only when clearly
              erroneous or contrary to law. DeHaan v. DeHaan, 572 N.E.2d
              1315, 1320 (Ind. Ct. App. 1991), trans. denied. To determine
              whether the findings or judgment are clearly erroneous, we
              consider only the evidence favorable to the judgment and all
              reasonable inferences flowing therefrom. We will not reweigh
              the evidence or assess witness credibility. Id.

              However, when the trial court enters findings and conclusions
              sua sponte, the specific findings only control as to the issues they
              cover, while a general judgment standard applies to any issue
              upon which the court has not found. In re Marriage of Snemis, 575
              N.E.2d 650, 652 (Ind. Ct. App. 1991). We may affirm a general
              judgment on any theory supported by the evidence adduced at
              trial. Id.


      Bryant, 693 N.E.2d at 977.


                        Substantial Change in Circumstances
[8]   Under Indiana Code section 31-17-2-21, a court “may not modify a child

      custody order unless (1) the modification is in the best interests of the child; and

      (2) there is a substantial change in one (1) or more of the factors that the court

      may consider under section 8 and, if applicable, section 8.5 of this chapter.”




      Court of Appeals of Indiana | Memorandum Decision 49A02-1503-JP-150 | December 30, 2015   Page 13 of 18
      The factors to be considered by the court listed in Indiana Code section 31-17-2-

      8 include


              (1) The age and sex of the child.
              (2) The wishes of the child’s parent or parents.
              (3) The wishes of the child, with more consideration given to the
              child’s wishes if the child is at least fourteen (14) years of age.
              (4) The interaction and interrelationship of the child with:
                       (A) the child’s parent or parents;
                       (B) the child’s sibling; and
                       (C) any other person who may significantly affect the
                       child’s best interests.
              (5) The child’s adjustment to the child’s:
                       (A) home;
                       (B) school; and
                       (C) community.
              (6) The mental and physical health of all individuals involved.
              (7) Evidence of a pattern of domestic or family violence by either
              parent.
              (8) Evidence that the child has been cared for by a de facto
              custodian, and if the evidence is sufficient, the court shall
              consider the factors described in section 8.5(b) of this chapter.


[9]   Father argues that there is insufficient evidence to support the trial court’s order

      modifying custody. Father acknowledges that “[t]he evidence in the record

      supports that it is in [E.B.]’s best interests for the parenting time schedule to

      change.” Appellant’s Reply Br. p. 11. However, Father contends that there

      was no substantial change in circumstances necessary to modify custody

      pursuant to Indiana Code section 31-17-2-21. Specifically, Father claims that a

      child becoming school age is not a substantial change in circumstances

      Court of Appeals of Indiana | Memorandum Decision 49A02-1503-JP-150 | December 30, 2015   Page 14 of 18
       sufficient to justify a modification of physical custody; although, Father

       provides no cases supporting such a position.


[10]   In the case of In re Paternity of C.S., we addressed a similar argument when the

       mother of C.S. argued “that there is no Indiana case law that ‘supports the

       proposition that the mere fact of a child being eligible to attend school…is a

       change so substantial as to warrant modification of custody.” 964 N.E.2d 879,

       883-84 (Ind. Ct. App. 2012), trans. denied. However, we found that the child’s

       readiness to enter kindergarten was a substantial change in circumstances

       warranting modification. Id. at 884. Nevertheless, E.B.’s entering school is not

       the only change in circumstances in this case.


[11]   The parties agreed on the initial parenting time schedule on July 13, 2012.

       Since that time, the parties continued to adjust the schedule, mostly amicably,

       due to various changes in their personal and professional lives; Father quit his

       bartending job and began attending law school in the fall of 2013, both Mother

       and Father married, and Mother had a child with her husband. At the time of

       the hearing, the parenting schedule was such that the child was being

       exchanged between the parties several times each week. Both parties, as well as

       Dr. Krupsaw, felt that the parenting schedule was not in the child’s best interest

       due to the frequent transitions.


[12]   After outlining the above-mentioned Section 31-17-2-8 factors, the trial court

       found as follows with regards to change in circumstances:




       Court of Appeals of Indiana | Memorandum Decision 49A02-1503-JP-150 | December 30, 2015   Page 15 of 18
               The Court finds that it is in the child’s best interest that custody
               be modified as there has been a substantial change in
               circumstances in the relevant custody factors. Specifically, the
               child is now 6 years old and is attending school. At the time the
               parties entered into their agreement regarding custody, the child
               was 3 years old and not attending school. The Court finds that
               the child’s needs have changed and her needs will continue to
               change as she ages. In addition to attending school in Mother’s
               school district, the child is involved in activities in Mother’s
               community; the child has developed friendships at school and at
               church; the child’s religious training is occurring in Mother’s
               community; Mother is actively involved in the child’s school;
               Mother has a flexible schedule that allows her to be available for
               the child; Mother’s residence is located near the child’s school;
               the majority of the child’s family lives within the general area
               where Mother resides; the child has a good relationship with
               Step-Father and the child has a half-sister with whom she enjoys
               spending time in Mother’s home.


       Appellant’s App. p. 14. Additionally, Father does not intend to continue living

       on the Southside of Indianapolis and hopes to relocate to the Northside of

       Indianapolis. Father does not know where he will be employed after he

       graduates law school and does not believe he is able to make any decisions

       regarding relocation until he secures employment following graduation.

       Therefore, Father’s schedule and most likely his residence will both change

       within the coming year.


[13]   Accordingly, we find that the trial court was within its discretion in finding that

       there was a change in circumstances sufficient to justify a modification of

       custody. Specifically, there were substantial changes to three of the factors

       listed in Section 31-17-2-8: (1) the age of the child; (2) the child’s adjustment to

       Court of Appeals of Indiana | Memorandum Decision 49A02-1503-JP-150 | December 30, 2015   Page 16 of 18
       her home, school, and community; and (3) the relationship between the child

       and her parents, her sibling, and any other person who may significantly affect

       the child’s best interests. At the time of the initial parenting schedule, E.B. was

       three years old. At the time of the trial court’s order, E.B. was six years old, she

       had begun school, had established a relationship with her church community in

       Fishers, began attending Sunday school, had a new baby sister, and had

       become increasingly involved in extracurricular activities in Mother’s

       community including gymnastics and various camp activities.1


[14]   Father does not argue that the parenting time arrangement ordered by the trial

       court is not in the best interest of the child. Nevertheless, we note that there is

       ample evidence to support the position that it is in the child’s best interest to

       spend slightly more time staying with Mother.

                The Court finds that Mother is invested in remaining in her
                current residential area in that Mother has resided in Fishers,
                Indiana for most of her life; Mother’s family lives within the
                general vicinity of the north side; and Mother is married to the
                co-owner of Sahm’s Restaurant in Fishers. Therefore, Mother is
                able to provide the child with predictability as the child becomes
                increasingly engaged academically and socially.
                                                     ***




       1
         Father also appears to argue that the trial court erred by ordering E.B. to attend school near Mother and
       then using that enrollment as the substantial change in circumstances to support a modification of custody.
       This is a misinterpretation of the trial court’s order. The primary substantial change in circumstance was the
       child becoming school age, not the child attending a specific school. Furthermore, the parties agreed prior to
       the January 21, 2015 hearing that E.B. would “continue to attend school at New Britton Elementary.”
       Appellant’s App. p. 60. The trial court was certainly permitted to consider the location of the agreed upon
       school and E.B.’s adjustment thereto in fashioning a parenting time schedule.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1503-JP-150 | December 30, 2015          Page 17 of 18
               [T]he Court takes into account Dr. Krupsaw’s assessment that it
               is likely that the effects on the child as she gets older may change
               as it relates to her schooling, her access to friends, and her
               activities. The Court also considers Dr. Krupsaw’s assessment
               that it may be advantageous that the child spend more time in
               Mother’s care since the child is attending school in Mother’s
               residential district. The Court concludes that it is in the child’s
               best interest that parenting time be modified.
       Appellant’s App. pp. 14-15. Accordingly, we find that the trial court did not

       abuse its discretion in finding that (1) the child’s becoming school age was a

       substantial change in circumstances and (2) granting Mother primary physical

       custody is in the child’s best interest.2


[15]   The judgment of the trial court is affirmed.


       Baker, J., and Pyle, J., concur.




       2
         We note that although the trial court granted Mother ‘primary physical custody,’ this seems only to be an
       acknowledgement that the Mother is now responsible for the child’s physical care slightly more than half of
       the time. Functionally, Mother received only one more day every two weeks, and Father one less, than if the
       two had exactly equal parenting time. We see no functional difference between titling this arrangement joint
       physical custody versus granting Mother primary physical custody as the parties still share nearly equal
       parenting time.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1503-JP-150 | December 30, 2015        Page 18 of 18